[finalagreement001.jpg]
CONFIDENTIAL SEPARATION AGREEMENT This Confidential Separation Agreement
("Agreement") is made by and between Banc of California, National Association
and Banc of California, Inc. (collectively the "Employer" or "the Company") and
Ange lee Harris ("Employee"). In consideration for the execution of this
Agreement, and the performance of the terms herein, Employer and Employee
(collectively the "Parties") agree as follows: 1. Consideration. In
consideration for executing this Agreement and compliance with the terms herein,
the Parties hereby agree as follows: 1.1 Last Day at Work. Employee's last day
actively working at the Company will be May 17, 2019. On May 17, 2019, Employee
will announce that she has voluntarily resigned from the Company and its
subsidiaries (including resignation from any and all positions as subsidiary
director). 1.2 Leave of Absence. Employer will provide Employee with an unpaid
leave of absence from May 18, 2019 through August 17, 2019 ("Transition
Period"). During this time, Employee will be available to assist Employer and
its employees with transitioning Employee's work and to answer questions on any
work-related matters. From May 18, 2019 to June 17, 2019, Employee will be
available to Employer to perform transitional services for up to 20 hours per
week. From June 18, 2019 to August 16, 2019, Employee will be available to
perform transitional services for Employer for up to 10 hours per week. If
Employee exceeds 10 hours per week of transitional services during the period of
time between June 18, 2019 and August 16, 2019, Employer will compensate
Employee at a rate of $200/hour for such services. Beginning August 17, 2019 and
thereafter, Employer will compensate Employee at a rate of $300/hour for any
transitional services rendered. 1.3 Separation Date. Employee's date of
termination from the Company and its subsidiaries will be August 17, 2019 ("the
Separation Date"). 1.4 Unemployment. Employer will not oppose any valid legal
claims made by Employee for unemployment benefits, if any. 1.5 Compensation.
1.5.1 Subject to the conditions precedent set forth below, Employer will pay to
Employee the amount of $300,000.00 ("Severance Funds"). 1.5.2 In addition,
subject to the conditions precedent set forth below, Employer will pay to
Employee the amount of $5,000.00 ("the Healthcare Coverage"), as payment for 7
months of both Employee and Employer's premiums for healthcare coverage under
the Consolidated Omnibus Budget Reconciliation Act ("COBRA"). 1.5.3 The
Severance Funds and the Healthcare Coverage together equal the lump sum of
$305,000.00 ("the Severance Total"). The Severance Total will be paid by
Employer to Employee in two equal lump sum payments, less applicable state and
federal tax withholdings and subject to the issuance of IRS Form W-2, provided
that Employer has received an executed Agreement from Employee. (a) The first
payment (which will be equal to the first halfof the Severance Total, less
applicable state and federal tax withholdings) will be paid no later than 10
days after the Revocation Period has expired. (b) The second payment (which will
be equal to the second half of the Severance Total, less applicable state and
federal tax withholdings) will be paid within 10 days of the Separation Date.
1.6 No Consideration Absent Execution of this Agreement. Employee will not
receive the consideration specified herein, except for Employee's execution of
this Agreement and the fulfillment of the promises 1 of 5



--------------------------------------------------------------------------------



 
[finalagreement002.jpg]
contained herein. Employer has no independent legal duty to provide Employee
with the consideration set forth in this Agreement, absent the terms of the
Agreement itself. 2. General Release of Claims. Except as to such rights or
claims as may be created by this Agreement, Employee, and anyone and any entity
claiming through Employee, including but limited to Employee's heirs,
administrators, successors in interest, assigns and agents, hereby release and
forever discharge Employer, and all of its past, present and future employees,
officers, directors, members, agents, trustees, administrators, representatives,
owners, shareholders, partners, insurers, fiduciaries, attorneys, subsidiaries,
parent companies, affiliates, related entities, assigns, predecessors and
successors in interest, and each and all of them, jointly and severally (
collectively the "Released Parties"), from any and all liabilities, claims,
causes of action, charges, complaints, obligations, costs, losses, damages,
injuries, penalties, interest, attorneys' fees, and other legal
responsibilities, of any form whatsoever, whether known or unknown, unforeseen,
unanticipated, unsuspected or latent, which Employee has at any time owned or
held prior to Employee's execution of this Agreement, including but not limited
to, any and all claims arising out of, connected with, or relating to: •
Employee's employment and/or the end of Employee's employment with the Released
Parties; • Employee's employment with the Released Parties; • Any act or
omission by the Released Parties; • Title VII of the Civil Rights Act of 1964,
as amended; • The Civil Rights Act of 1991, as amended; • Sections 1981 through
1988 of Title 42 of the United States Code, as amended; • The Age Discrimination
in Employment Act of 1967, as amended; • The Employee Retirement Income Security
Act of 1974, as amended; • The Immigration Reform and Control Act, as amended; •
The Americans with Disabilities Act of 1990, as amended; • The Fair Labor
Standards Act, as amended; • The Workers Adjustment and Retraining Notification
Act, as amended; • The Occupational Safety and Health Act, as amended; • The
California Fair Employment and Housing Act, as amended; • The California Labor
Code, as amended; • California Equal Pay Law, as amended; • IWC Wage Orders, as
amended; • Any other federal, state or local law, regulation or municipal
ordinance, including those regulating compensation and those prohibiting
discrimination, harassment, or retaliation of any kind; • Any claim based on
violation of public policy, breach of contract, tort, fraud, misrepresentation,
defamation, or any other common law claim; or • Any claim for costs, fees,
interest, or other expenses, including attorneys' fees. The foregoing general
release does not apply to any of Employee's claims that cannot be released as a
matter of law. The Parties agree and acknowledge that the release and waiver set
forth above shall not prevent Employee from participating in or cooperating with
any state or federal agency's investigation or charge of discrimination,
including the Equal Employment Opportunity Commission ("EEOC"). The Parties
further agree and acknowledge that nothing in the Agreement prevents or
prohibits Employee from filing a charge of discrimination with a state or
federal agency, including the EEOC. However, Employee understands and agrees
that Employee is releasing Employer from any and all claims by which Employee is
giving up the opportunity to recover any compensation, damages, or any other
form of relief in any proceeding brought by Employee or on Employee's behalf. 3.
Older Worker's Benefit Protection Act. This Agreement constitutes a knowing and
voluntary waiver of any and all rights or claims Employee has or may have under
the federal Age Discrimination in Employment Act, as amended by the Older
Workers' Benefit Protection Act of 1990, 29 U.S.C. §§ 621, et~- This paragraph
and this Agreement are written in a manner calculated to be understood by
Employee. Employee is hereby advised in writing to consult with an attorney
before signing this Agreement. Employee has up to 21 days in which to consider
signing this Agreement. If Employee decides not to use all 21 days, Employee
knowingly and voluntarily waives any claims 2 of 5 ~\ I EjJl yee 's lnit1a s



--------------------------------------------------------------------------------



 
[finalagreement003.jpg]
Employee was not given the 21-day period or did not use the entire 21 days to
consider this Agreement. Employee may revoke this Agreement at any time within
the 7-day period following the date Employee signs this Agreement by providing
written notice of revocation to Employer by email at Jim.Hazboun@bancofcal.com
so that said notice is received before the expiration of the 7-day revocation
period (the "Revocation Period"). The Agreement shall not become effective or
enforceable until after the Revocation Period has expired. If Employee revokes
the Agreement within the Revocation Period, Employee will not receive the
consideration set forth in the Agreement. 4. Release of Unknown Claims. Employee
has reviewed and hereby expressly waives the provisions of Section 1542 of the
California Civil Code, which provides as follows: "A GENERAL RELEASE DOES NOT
EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT
TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE AND THAT, IF
KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR OR RELEASED PARTY." This Agreement extends to all claims or causes of
action, of every nature and kind whatsoever, known or unknown, enumerated in
this Agreement or otherwise. Employee may hereafter discover presently unknown
facts or claims different from or in addition to those that Employee now knows
as to the matters released herein. Nevertheless, it is Employee's intention,
through this Agreement, to fully release all such matters and all claims related
thereto, which do now exist, may exist or heretofore have existed. 5. Payments.
The Released Parties have already paid to Employee all compensation or payments
due to Employee, including without limitation, any and all wages, vacation, sick
leave, PTO, leave, holiday pay, bonuses, expenses, and/or benefits. 6. Covenant
Not To Sue. Employee has not, and will not, directly or indirectly institute any
legal action against the Released Parties based upon, arising out of, or
relating to any claims released in this Agreement, to the extent allowed by law.
Employee has not, and will not, directly or indirectly encourage and/or solicit
any third party to institute any legal action against the Released Parties, to
the extent allowed by law. 7. Inquiries. Employer will respond to any inquiries
about Employee's employment by providing only Employee's dates of employment,
job titles, and compensation. Employee will direct all such inquiries only to
Jim Hazboun by email at Jim.Hazboun@bancofcal.com. 8. No Workplace Injuries.
Employee has not sustained any workplace injury of any kind during Employee's
employment with Employer, and Employee does not intend to file any claim for or
seek any workers' compensation benefits. 9. Non-Disclosure of Trade Secrets,
Confidential or Proprietary Information. Employee will not, for any reason,
disclose to others or use for the benefit of anyone other than Employer any
trade secret, confidential or proprietary information of Employer, including,
but not limited to, information relating to Employer's clients, employees,
consultants, affiliates, partners, products, services, know-how, techniques,
computer systems, programs, policies and procedures, research, projects, future
developments, costs, profits, pricing, customer and client information.
Employee's direct or indirect use of any trade secret, confidential or
proprietary information belonging to Employer shall be a material breach of this
Agreement. 10. Non-Solicitation. For a period of one year after Employee's
separation of employment from Employer, Employee will not directly or indirectly
solicit, induce and/or influence, or seek to induce and/or influence, any person
who is engaged as a regular, temporary, introductory, full-time or part-time
employee, agent, or independent contractor by the Released Parties to terminate
his or her employment or engagement with the Released Parties for any reason.
11. Prior Agreements. This Agreement does not alter, modify or impact the
Indemnification Agreement dated September 17, 2018 or any confidentiality
provisions and/or the restrictive covenants between the Parties, nor does it
affect Employee's or Employer's obligations to comply with those agreement(s),
provisions and/or covenants. 12. Litigation Cooperation. Employee will provide
such assistance to Employer and its counsel as they may request in regard to any
matters of which Employee has particular knowledge as a result of Employee's
employment with 3 of 5 ~~WY Employee's Initials



--------------------------------------------------------------------------------



 
[finalagreement004.jpg]
Employer. Employer agrees to pay the reasonable expenses associated with any
such services Employee may provide, including without limitation any travel,
airfare or lodging expenses. 13. Return of All Employer Materials. Employee has
returned to Employer all Employer's records, documents, electronically stored
information, and tangible embodiments of such, in Employee's possession,
including but not limited to Employer's trade secrets, confidential information
and proprietary information. Employee has returned to Employer all property of
Employer including but not limited to pagers, keys, key cards, cellular phones,
credit cards, personal and laptop computers, and any other electronic equipment.
14. NON-DISPARAGEMENT. EMPLOYEE SHALL NOT MAKE AND/OR RATIFY ANY FALSE AND/OR
DISPARAGING COMMENTS AND/OR STATEMENTS ABOUT THE RELEASED PARTIES, THEIR
OFFICERS, EMPLOYEES AND/OR AGENTS. THIS PROVISION IS A MATERIAL TERM OF THIS
AGREEMENT. Employer's executive officers and directors and members of Employer's
Legal Department shall not make and/or ratify any false or disparaging comments
and/or statements about Employee or her agents. Nothing in this Agreement shall
be construed to prevent Employee from responding truthfully and completely to
any lawfully issued court order or subpoena, or from communicating with a
government regulatory enforcement agency concerning Employer or its practices,
or any other issue related to law enforcement. Further, nothing in this
Agreement is intended to suppress or limit Employee's right to testify in any
administrative, legislative or judicial forum about alleged criminal conduct or
sexual harassment, or to prevent the disclosure of factual information related
to claims filed in a civil or administrative action regarding sexual assault,
sexual harassment or other forms of sex-based workplace harassment,
discrimination or retaliation, to the extent such communications are expressly
protected under California law. 15. CONFIDENTIALITY. EMPLOYEE AGREES THAT THE
TERMS OF THIS AGREEMENT SHALL NOT BE DISCLOSED OR OTHERWISE MADE AVAILABLE TO
THE PUBLIC AND THAT COPIES OF THIS AGREEMENT SHALL NOT BE PUBLICLY FILED OR
OTHERWISE MADE AVAILABLE TO THE PUBLIC, EXCEPT WHERE SUCH DISCLOSURE,
AVAILABILITY OR FILING IS REQUIRED BY APPLICABLE LAW AND ONLY TO THE EXTENT
REQUIRED BY SUCH LAW. EMPLOYEE SHALL NOT DISCLOSE, PUBLICIZE OR ALLOW OR CAUSE
TO BE PUBLICIZED OR DISCLOSED ANY OF THE TERMS AND CONDITIONS OF THIS AGREEMENT,
OR THE EXISTENCE OF THIS AGREEMENT ITSELF, UNLESS AND TO THE EXTENT REQUIRED
BYLAW; PROVIDED, HOWEVER, THAT EMPLOYEE ACKNOWLEDGES THAT THE EMPLOYER IS
ALLOWED TO PUBLICLY FILE OR OTHERWISE MAKE THE TERMS OF THIS AGREEMENT AVAILABLE
TO THE EXTENT IT IS REQUIRED BY APPLICABLE RULES AND REGULATION SOF THE U.S.
SECURITIES AND EXCHANGE COMMISSION, THE NEW YORK STOCK EXCHANGE OR OTHER
FOREIGN, FEDERAL, ST ATE, LOCAL, OR OTHER GOVERNMENTAL OR ADMINISTRATIVE
AUTHOIRTY, AGENCY OR REGULATORY BODY, OR ANY COURT, TRIBUANL OR JUDICIAL OR
ARBITRAL BODY. IF THIS AGREEMENT IS NOT PUBLICLY FILED OR DISCLOSED BY THE
EMPLOYER, THEN THIS PROVISION DOES NOT PREVENT EMPLOYEE FROM DISCLOSING THE
AMOUNT OF THE PAYMENT IN THIS AGREEMENT TO EMPLOYEE'S SPOUSE, ATTORNEYS,
ACCOUNTANTS, AND/OR THE GOVERNMENT FOR TAX PURPOSES. SHOULD EMPLOYEE DISCLOSE
ANY INFORMATION CONCERNING THIS AGREEMENT TO THOSE LISTED ABOVE, EMPLOYEE MUST
ADVISE THOSE TO WHOM THE INFORMATION IS DISCLOSED THEY WILL ALSO BE UNDER AN
OBLIGATION TO KEEP THE TERMS, CONDITIONS AND EXISTENCE OF THIS AGREEMENT
CONFIDENTIAL. THIS PROVISION IS A MATERIAL TERM OF THIS AGREEMENT. 16. CIRCULAR
230 DISCLAIMER. EACH PARTY TO THIS AGREEMENT (FOR PURPOSES OF THIS SECTION, THE
"ACKNOWLEDGING PARTY"; AND EACH PARTY TO THIS AGREEMENT OTHER THAN THE
ACKNOWLEDGING PARTY, AN "OTHER PARTY") ACKNOWLEDGES AND AGREES: (1) NO PROVISION
OF THIS AGREEMENT, AND NO WRITTEN COMMUNICATION OR DISCLOSURE BETWEEN OR AMONG
THE PARTIES OR THEIR ATTORNEYS AND OTHER ADVISERS, IS OR WAS INTENDED TO BE, NOR
SHALL ANY SUCH COMMUNICATION OR DISCLOSURE CONSTITUTE OR BE CONSTRUED OR BE
RELIED UPON AS, TAX ADVICE WITHIN THE MEANING OF UNITED STATES TREASURY
DEPARTMENT CIRCULAR 230 (31 CFR PART 10, AS AMENDED); (2) THE ACKNOWLEDGING
PARTY (A) HAS RELIED EXCLUSIVELY UPON HIS, HER OR ITS OWN INDEPENDENT LEGAL AND
TAX ADVISERS FOR ADVICE (INCLUDING TAX ADVICE) IN CONNECTION WITH THIS
AGREEMENT, (B) HAS NOT ENTERED INTO THIS AGREEMENT BASED UPON THE RECOMMENDATION
OF ANY OTHER PARTY OR ANY ATTORNEY OR ADVISOR TO 4 of 5 Employee 's Initials



--------------------------------------------------------------------------------



 
[finalagreement005.jpg]
ANY OTHER PARTY, AND (C) IS NOT ENTITLED TO RELY UPON ANY COMMUNICATION OR
DISCLOSURE BY ANY ATTORNEY OR ADVISER TO ANY OTHER PARTY TO AVOID ANY TAX
PENALTY THAT MAY BE IMPOSED ON THE ACKNOWLEDGING PARTY; AND (3) NO ATTORNEY OR
ADVISER TO ANY OTHER PARTY HAS IMPOSED ANY LIMITATION THAT PROTECTS THE
CONFIDENTIALITY OF ANY SUCH ATTORNEY'S OR ADVISER'S TAX STRATEGIES (REGARDLESS
OF WHETHER SUCH LIMITATION IS LEGALLY BINDING) UPON DISCLOSURE BY THE
ACKNOWLEDGING PARTY OF THE TAX TREATMENT ORTAX STRUCTURE OF ANY TRANSACTION,
INCLUDING ANY TRANSACTION CONTEMPLATED BY THIS AGREEMENT. 17. Arbitration.
Except for claims for emergency equitable or injunctive relief which cannot be
timely addressed through arbitration, the Parties agree to submit any claim or
dispute arising out of the terms of this Agreement to private and confidential
arbitration by a single neutral arbitrator through Judicial Arbitration and
Mediation Services, Inc. ("JAMS"). The JAMS Streamlined Arbitration Rules &
Procedures in effect at the time of the claim or dispute is arbitrated will
govern the procedure for the arbitration proceedings between the Parties. The
arbitration shall take place in Orange County, California. The arbitrator in
this matter shall not have the power to modify any of the provisions of this
Agreement. The decision of the arbitrator shall be final and binding on all
Parties to this Agreement, and judgment thereon may be entered in any court
having jurisdiction. Employer shall advance the arbitrator's fee and all costs
of services provided by the arbitrator and arbitration organization, as required
by applicable law. However, all the costs of the arbitration proceeding or
litigation to enforce this Agreement, including attorneys' fees and costs, shall
be paid as the arbitrator or court awards in accordance with applicable law. The
Parties hereby waive any right to a jury trial on any dispute or claim covered
by this Agreement. 18. Acknowledgment. Employee has read this Agreement, has the
authority to sign it, fully understands the contents of this Agreement, freely,
voluntarily and without coercion enters into this Agreement, and is signing it
with full knowledge that it is intended, to the maximum extent permitted by law,
as a complete release and waiver of any and all claims. 19. Severability. In the
event any provision of this Agreement is held to be void, null or unenforceable,
the remaining portions shall remain in full force and effect. 20. No Admission
of Wrongdoing. Neither this Agreement nor the furnishing of the consideration
for this Agreement shall be deemed or construed as an admission of liability or
wrongdoing on the part of the Released Parties, nor shall they be admissible as
evidence in any proceeding other than for the enforcement of this Agreement. 21.
Modification. This Agreement cannot be modified in any respect except in a
written instrument signed by both Parties. 22. Entire Agreement. This Agreement
sets forth the entire agreement between the Parties hereto, and fully supersedes
any prior agreements or understandings between the Parties, except for any
confidentiality agreements between the Parties, which shall remain in full force
and effect. 23. No Reliance. Employee has not relied on any representations,
promises, or agreements of any kind made to Employee in connection with
Employee's decision to accept this Agreement, except for those set forth in this
Agreement. 24. Interpretation. Any uncertainty or ambiguity in the Agreement
shall not be construed for or against any Party based on the attribution of
drafting to any Party. 25. Counterparts. This Agreement may be executed by the
Parties in counterparts, which are defined as duplicate originals, all of which
taken together shall be construed as one document. 26. Signature. A signature by
facsimile or email on this Agreement shall be as legally binding as an original
signature. 5 of 5 ~Employee 's Initials



--------------------------------------------------------------------------------



 
[finalagreement006.jpg]
27. Governing Law. This Agreement shall be governed and conformed in accordance
with the laws of the State of California, without regard to its conflicts of law
principles. PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS. Executed on May _ )_ , 2019 by: BANC OF CALIFORNIA,
NATI Executed on May I , 2019 by: By:-· ~§~=~~:'.'='::~~~-­ JimHazboun Executive
Vice President, Chief Human Resources Officer BANC OF CALIFORNIA, INC. Executed
on May _j_, 2019 by: 6 of 5 Ernp lo ee's Initi als



--------------------------------------------------------------------------------



 